PER CURIAM.
The former wife seeks certiorari review of two orders entered by the trial court in this postjudgment proceeding to set aside a property settlement agreement and final judgment of dissolution. The wife has alleged the former husband filed a fraudulent financial affidavit in the mediation which led to the settlement.
The first order for which the wife seeks review grants the husband’s motion to strike from the wife’s witness list two lawyers in husband’s attorney’s law firm. As the wife has failed to demonstrate irreparable injury that cannot be remedied on plenary appeal, we dismiss the petition as to this order.
The second order denies the wife’s motion to disqualify the husband’s law firm from representing him. We deny certiorari as to this second order.
WARNER, POLEN and GROSS, JJ., concur.